DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
Claims 2-3 are cancelled, and claims 1 and 4-15 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one first baffle provides a partial counterflow of at least one of the first fluid and the second fluid” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the at least one first baffle provides a partial counterflow of at least one of the first fluid and the second fluid” is not clearly understood, since Figure 14 does not depict counterflow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstler et al. (2016/0202003) in view of Miller (10,107,555).

	a core 102 defining a first passageway 110 configured for a first fluid 112 to flow through and a second passageway 114 configured for a second fluid 116 to flow through, the core 102 comprising an assembly comprised of a plurality of unit cells 108 coupled together, each unit cell 108 (Figure 3) of the assembly defining a first passageway portion 148 within an interior volume (defined by interior surface 144) of each unit cell 108 and a second passageway portion 150 at an exterior surface 146 of each unit cell 108, each unit cell 108 including a plurality of first openings 140 into the interior volume for flow of the first fluid through the first passageway portion 148, wherein the assembly forms the second passageway in volumes between the plurality of unit cells 108 coupled together, the assembly being shaped to combine and divide the first fluid in the first passageway portion 148 in each unit cell 108 and to combine and divide the second fluid in the second passageway portion 150 of each unit cell 108 during exchange of heat between the first fluid and the second fluid, and each second passageway portion 150 receives the second fluid from three other second passageway portions 150; 
	but does not disclose at least one first baffle disposed in the first passageway 110 and the second passageway 114 configured to block one of the first passageway 110 and the second passageway 114 without blocking the other of the first 110 and second passageway 114.
	Miller (Figures 2-10) discloses a heat exchanger 14, comprising:
	a core 44 defining a first passageway 58 configured for a first fluid to flow through and a second passageway 78 configured for a second fluid to flow through, the core 44 comprising an assembly comprised of a plurality of unit cells (e.g. Figures 7 and 10, column 5, lines 28-31) coupled together, each unit cell of the assembly defining a first passageway portion 58 within an interior volume 94 of each unit cell and a second passageway portion 78 at an exterior surface 96 
	at least one first baffle 18 disposed in the first passageway 58 and the second passageway 78 configured to block the second passageway 78 without blocking the first passageway 58 for the purpose of facilitating fluid inlet distribution of the first fluid.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Gerstler et al. at least one first baffle disposed in the first passageway and the second passageway configured to block the second passageway without blocking the first passageway for the purpose of facilitating fluid inlet distribution of the first fluid as recognized by Miller.
Regarding claim 4, Figures 1-2 of Gerstler et al. disclose a casing 106, wherein the assembly is configured to conform to a shape of the casing 106.
Regarding claim 5, Figure 6 of Gerstler et al. discloses the unit cells 108 of the assembly are coupled in flow communication with each other such that each unit cell 108 is configured to receive the first fluid 112 from at least three other unit cells 108.
Regarding claim 6, Figure 5 of Gerstler et al. discloses one or more sidewalls of each unit cell 108/156 has an at least partially curved shape such that the first passageway portion forms a blended flow passageway.

Regarding claim 8, Figures 1-2 of Gerstler et al. disclose the core 102 is substantially symmetric.
Regarding claim 9, Figure 7 of Gerstler et al. discloses a casing 106; and a peripheral unit cell 168 adjacent the casing 106, the peripheral unit cell 168 configured to direct the first fluid 112/170 in a direction away from the casing to inhibit the first fluid 112/170 becoming trapped in a stagnant zone 172.
Regarding claim 10, Figure 2 of Gerstler et al. discloses a first header 122 coupled to the first passageway 110 to direct the first fluid 112 into the first passageway 110, the first header 122 comprising a plurality of ports 130 in flow communication with the first passageway 110 and the first header 122 decreasing in cross-sectional area in the direction the first fluid 112 flows through the first header 122.
Regarding claim 11, Figure 2 of Gerstler et al. discloses the core 102 further defines a plenum 136 for the second fluid 116 to flow through, the plenum 136 disposed adjacent the first header 122.
Regarding claim 12, Figure 2 of Gerstler et al. discloses a plurality of conduits 125 coupled to the first header 122 and extending adjacent the plenum 136.
Regarding claim 13, Figure 3 of Gerstler et al. discloses each unit cell 108 at least partially defines a first hydraulic diameter of the first passageway 110 and a second hydraulic 
Regarding claim 14, as best understood, Figure 2 of Miller discloses the at least one first baffle 18 provides a partial crossflow of at least one of the first fluid and the second fluid.
	Regarding claim 15, Figure 2 (annotated, below) of Gerstler et al. discloses a second baffle disposed in the first 110 and second passageways 114 and configured to block (i.e. redirect) each of the first 110 and second passageways 114.


    PNG
    media_image1.png
    683
    674
    media_image1.png
    Greyscale


Response to Arguments

No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763